CONCURRING OPINION.
GRAVES, J.
I fully concur in the opinion of our brother WoodsoN in this case, unless it be as to some language used about the case of State ex inf. v. Dabbs, 182 Mo. 359.. I am not clear as to the meaning of the •language used by my brother as to this case, but do mot wish to be misunderstood myself - thereon. I "thought at the time' that case was ruled that it was badly ruled; and my investigations since have con■firmed those views. I further think that language therein used lends support to respondent’s contention in this case. In this situation I .am of the opinion that we should not attempt to justify the ruling in the Dabbs case, or to distinguish it from the case at bar. By refinement it might be distinguished, but I think the case wrong on principle, as well as under the statutes and Constitution, and should be so dealt with in the case at bar. Much in the principal opinion indicates that my views are my brother’s views, and this special concurrence is only made to make certain my position. Lamm, Broiun and Kennish, JJ., concur in these views.